Citation Nr: 1700344	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This matter has been previously remanded by the Board in May 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.






CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met. 38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

In a December 2010 letter, the RO notified the appellant of the evidence needed to substantiate the present claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the appellant would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016). 

In this case, VA obtained the appellant's birth certificate, private treatment records, the Veteran's relevant military personnel records, an April 2016 VA medical opinion, and lay statements.  

As such, the RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

Entitlement to Benefits under 38 U.S.C.A. § 1805 for 
Status as a Child Born with Spina Bifida

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). "Spina bifida" means any form and manifestation of spina bifida, except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).   Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  As detailed below, the appellant's father served in the Republic of Vietnam.

Entitlement to an allowance for a birth defect other than spina bifida is limited to those individuals whose natural mother was a Vietnam veteran.  See Jones v. Principi, 16 Vet. App. 219 (2002) (spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue); 38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.  It is undisputed that the appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam.  Therefore, entitlement to an allowance for a birth defect other than spina bifida is precluded as a matter of law.

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

After review of all of the evidence in this case, the Board finds that the Veteran is a Vietnam veteran as defined under 38 C.F.R. § 3.814(c)(1).  The record includes documentation from the Veteran's military personnel records that indicate that he traveled to Vietnam in March 1969 and departed Vietnam in November 1969.  

Based on the information contained in the appellant's birth certificate, the Board further finds that she is the daughter of the Veteran, and that she was born in April 1982, after the Veteran's service in Vietnam. 

In her November 2011 Form VA-9, the appellant asserts that hip dysplasia is a form of spina bifida.  A December 2011 private treatment record noted that the appellant had been diagnosed with bilateral hip dysplasia.  Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a layperson, the appellant is not capable of making medical conclusions relating to whether hip dysplasia is a form of spina bifida.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" disorder beyond lay competency to diagnose).  Spina bifida is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on diagnosis and etiology, and the appellant's statements therein cannot be accepted as competent evidence.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

A September 2014 private treatment note indicated that x-rays of the appellant's spine revealed spina bifida occulta of the sacrum with incomplete congenital fusion of S2 disc space.

A VA medical opinion was obtained in April 2016.  The VA examiner opined that the appellant had diagnoses of spina bifida occulta and hip dysplasia.  She stated that the spina bifida occulta was an incidental finding, as it was not a cause of the patient's hip dysplasia symptoms.  She further stated that although hip dysplasia can be associated with spina bifida, this is the case only when a patient has significant weakness and/or spasticity of the hip muscle groups due to spina bifida, and this is not the case for the appellant.  She stated that the appellant does not have neurological or orthopedic deficits due to spina bifida, as she does not have myelomeningocele, a severe form of spina bifida.  Rather, she has spina bifida occulta, which is asymptomatic.  The Board finds that this opinion is adequate, as the VA examiner reviewed the record; provided a detailed description of the medical issues related to spina bifida, spina bifida occulta, and hip dysplasia; described the appellant's medical history of hip dysplasia and spina bifida occulta; and gave a detailed opinion with a sufficient rationale.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the appellant's hip dysplasia is not a form of spina bifida.  The Board finds that the preponderance of the competent evidence of record weighs in favor of a finding that the appellant has she does not have spina bifida, but instead has spina bifida occulta.  See 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Therefore, as the appellant does not have a diagnosis of spina bifida according to 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3), the instant appeal is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


